Citation Nr: 1614353	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-40 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran is competent to handle the disbursement of funds for VA benefits purposes.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1986.  The Veteran also performed inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of whether the Veteran is competent to handle the disbursement of funds for VA benefits purposes have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). 

In March 2016, the Veteran submitted correspondence stating that she wished to withdraw her appeal from the Board because she was not willing to be evaluated by a clinical psychologist or psychiatrist.  See the March 2016 statement.  Accordingly, no allegation of error of fact or law for appellate consideration remains.  Accordingly, the Board does not have jurisdiction over an appeal, and the claim is dismissed.

ORDER

The appeal as to the claim of whether the Veteran is competent to handle the disbursement of funds for VA benefits purposes is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


